TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00442-CR


In re Shane Brooks





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 07-263-C277, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Shane Brooks seeks to appeal an order holding him in contempt for his conduct as
counsel during the trial of cause number 07-185-K277, State of Texas v. Seneka Deray Johnson, in
the 277th District Court of Williamson County.  Brooks's counsel was asked to submit a letter
explaining this Court's jurisdiction to consider the appeal.  There was no response to this request.
A court of appeals lacks jurisdiction to review a contempt order on direct appeal. 
Ex parte Hawkins, 885 S.W.2d 586, 587 n.3 (Tex. App.--El Paso 1994, orig. proceeding) (citing
Ex parte Eureste, 725 S.W.2d 214, 216 (Tex. Crim. App. 1986); see Tracy v. Tracy, No. 05-05-01574-CV, 2007 WL806358 at *2 (Tex. App.--Dallas 2007, no pet.) (citing Texas Animal Health
Comm'n v. Nunley, 647 S.W.2d 951, 952 Tex. 1983).  The appropriate remedy is by original writ
of habeas corpus.  Eureste, 725 S.W.2d at 216.  This Court does not have original habeas corpus
jurisdiction in criminal cases.  Tex. Gov't Code Ann. § 22.221(d) (West 2004).

The appeal is dismissed.



				___________________________________________
				G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   September 20, 2007
Do Not Publish